DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.  
Claims 1, 3, 24, and 25 have been amended, claim 23 canceled, and claim 26 added.  All prior rejections of claim 23 are moot in view of the cancellation of the claim.  Claims 8, 13, 18, and 26 remain/are withdrawn, and claims 1-3 and 24-26 are under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following rejections set forth in the prior Office action:
The rejections of claims under 35 USC 112(b), in view of applicant’s claim amendments;
The rejection of claims under 35 USC 112(a) (new matter), again in view of applicant’s claim amendments (deleting the recited new matter); and
The rejection of claim 3 under 35 USC 112(d), in view of the amendment of the claim to properly further limit and depend from claim 1.  
Claims 1-3 and 24-25 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Election/Restrictions
Applicant’s election without traverse of the species of myocardial infarction diagnosis in the reply filed on 05/28/21 is acknowledged. Claims 1-3 and 24-25 continue to read on the elected species.
Claims 8, 13, and 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/28/21.  Regarding new claim 26, it is noted that while 
Newly submitted claim 26 is directed to an invention that is lacks unity of invention with the elected invention for the following reasons: while new claim 26 does share some technical features with the claims under consideration, those shared features (isolation of EVs, DNA extraction, PCR amplification with SEQ ID NOS 1-2) do not make a contribution over the prior art (as is clear from the prior art rejection set forth below), and thus do not constitute a special technical feature under PCT Rule 13.2.  The other features of claim 26 (sequencing DNA extracted from a disease risk group as compared to a control group, employing that information in formation of a diagnostic model, etc.) are not features shared with the invention presently under consideration.  Accordingly, the invention of claim 26 (at least at present) does not correspond to the invention under consideration (although this may be reconsidered as the claims are amended during prosecution).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  
Claim Objections
Claims 1-3 and 24 are objected to because of the following informalities:  at line 3 of claim 1, the claim recites “extracting DNA from a bacteria-derived extracellular vesicles”, where it should simply recite (given that the claims clearly require multiple “vesicles”) “extracting DNA from bacteria-derived extracellular vesicles”.  Appropriate correction is required.
Claims 1-3 and 24 are objected to because of the following informalities:  at line 28 of claim 1, the claim recites “Cupriavidu-derived extracellular vesicles s” where it should recite “Cupriavidus-derived extracellular vesicles”  .  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  at line 3 of claim 1, the claim recites “extracting DNA from a bacteria-derived extracellular vesicles”, where it should simply recite (given that the claim clearly requires multiple “vesicles”) “extracting DNA from bacteria-derived extracellular vesicles”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  at line 30 of the claim, the claim recites “Cupriavidu-derived extracellular vesicles s” where it should recite “Cupriavidus-derived extracellular vesicles”  .  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 24 are indefinite over the recitation of the limitation “the sample from the normal individual group” in line 32 of claim 1).  While the claim previously references a “normal individual-derived sample” (see line 12), there is no prior reference to a ‘normal individual group” or to a sample from such a group.  The limitation “the sample from the normal individual group” thus lacks sufficient antecedent basis in the claim.  
Claim 3 is indefinite because it is unclear how the claim further limits claim 1 with regard to those bacteria that are referenced in both claims.  It is noted that applicant has overcome a prior rejection under 35 USC 112(d) by amending claim 3 to recite “the bacteria-derived extracellular vesicles of step c) further are derived from...”.  However, many of the bacterial groups of claim 1 also appear in the text of claim 3 (see, e.g., group v), reciting Delftia, Candidatus Koribacter, Akkermansia, etc.), and it is not clear how claim 3 is further limiting with regard to these overlapping groups.  Some persons of skill in the art would interpret this claim language as not further limiting of these specific groups, while other such persons would interpret the language as requiring further members of the same grouping(s).  As there are multiple reasonable interpretations of the claim language having different boundaries, further clarification is required.
Claim 25 is also indefinite over the recitation of the limitation “the sample from the normal individual group” (see line 34 of the claim).  While the claim previously references a “normal individual-derived sample” (see line 12), there is no prior reference to a ‘normal individual group” or to a sample from such a group.  The limitation “the sample from the normal individual group” thus lacks sufficient antecedent basis in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 24-25 remain rejected under 35 U.S.C. 103 as being unpatentable over Gho et al (EP2484752B1 [21 Sept 2016; filed 26 Aug 2010]; previously cited) in view of Gosiewski et al (WO2017/009693A1 [19 Jan 2017; filed 3 Sept 2015]; previously cited), as evidenced by Kumar et al (Mayo Clin. Proc. 84(10):917-938 [Oct 2009]; previously cited).  
It is reiterated that the species under consideration herein is myocardial infarction (MI) (which is recited in dependent claims 2-3).
Gho et al disclose a variety of materials and methods related to extracellular vesicles (EVs) derived from Gram-positive bacteria (see entire reference); it is noted that exemplary Gram-positive bacteria taught by Gho et al are set forth in independent claims 1 and 25, such that Gho et al disclose EVs embraced by the claims (see, e.g., paragraphs 16-21 and paragraph 65, noting Gho et al’s teaching of, e.g., the genus Clostridium and the genus Enterococcus).  Gho et al teach that Gram-positive bacteria-derived EVs may cause or aggravate vascular diseases including arteriosclerosis, stroke, and acute coronary syndrome (see paragraph 50).  As evidenced by Kumar et al, the term “acute coronary syndrome” encompasses both non-ST-segment elevation myocardial infarction and ST-segment elevation myocardial infarction (as well as unstable angina) (see, e.g., the Abstract); thus, Gho et al’s disclosure inherently teaches an association between Gram-positive bacteria-derived EVs and myocardial infarction.  Gho et al teach that their disclosure encompasses technology “used to diagnose a pathogenic factor of Gram-positive bacterial infections or the diseases caused by the Gram positive bacteria-derived extracellular vesicles” (paragraph 63), with a particular embodiment of this technology being diagnosis via PCR amplification of genetic material in the EVs, specifically PCR amplification of 16S rRNA and DNA (with blood being a preferred sample for obtaining EVs) (see paragraph 88, as well as paragraphs 176-177).  Gho et al thus disclose and exemplify PCR amplification of bacterial 16S rRNA and rDNA of EVs in blood, and disclose that benefits of the performance of such a method include the application of disease diagnosis, including ACS diagnosis.  With regard to the new requirement for comparing with “a normal individual-derived sample” or “normal individual group”, Gho et al also exemplify performing comparisons of EV levels in blood of a group of patients with that of a healthy control group (see, e.g., paragraphs 136-137).  While the new final “wherein” clauses of claims 1 and 25 are noted, these alternatives - which recite that one of two possible particular outcomes requiring patterns of expression for entire grouping of bacteria “indicates a risk of developing heart disease” – are clearly conditional limitations that are not in fact required by the claims, given the fact that the prior “wherein” clause states that “the bacteria-derived extracellular vesicles are derived from one or more bacteria selected from the group consisting of...” (i.e., the claims only require detection of at least one member of the recited group, not the full groupings of bacteria that are required to achieve what is “indicated” in the subsequent “wherein” clause).  Thus, all that is required to meet the claims is a method in which an “extracting” of a), a “performing” PCR of b), and a “comparing” of c) are performed with regard to at least one member of the group of bacteria set forth in c).
Gho et al do not teach the further activities of the claims of DNA extraction or the use of pair of primers having SEQ ID NOS 1-2.  
Gosiewski et al disclose the use of universal 16S rRNA/rDNA primers in detection and characterization of bacteria in body fluids including blood (see entire reference).  Gosiewski et al teach that their methods allow detection and taxonomic identification of both Gram-positive and Gram-negative bacteria (see pages 3-6).  Gosiewski et al exemplify the use of their method, which comprises isolation of DNA, followed by a nested PCR employing a primer pair identical to instant SEQ ID NOS 1-2, followed by next generation sequencing (NGS) of amplification products (see page 6-8, noting that the second pair of primers on page 7 is identical to the primers of the instant claims).  Gosiewski et al teach that their methods enable “complex research of the bacteria profiles in the samples”, an “innovation approach to the issue of microbiological diagnostics of blood”, and application “to medical diagnostics”, as NGS “allows for obtaining the holistic illustration of bacterial DNA presence in the sample” (see page 5).  With regard to the use of a “normal” control sample or group of such samples, it is further noted that Gosiewski et al also disclose the practice of their methods on healthy patients (as compared to patients with suspected disease) for “experimental verification” of their results (page 6).  
In view of the teachings of Gosiewski et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Gho et al so as to have employed the PCR amplification and NGS method taught by Gosiewski et al (including pre-PCR DNA isolation, and use of the primer pair of SEQ ID NOS 1-2) in characterizing bacterial content of EVs in a sample of interest, and to have compared results between subject samples and healthy, corresponding control samples, and thereby to have performed a method meeting all of the requirements of the instant claims.  An ordinary artisan would have been motivated to have made such a modification for the benefits of both detecting presence of bacteria and determining the identities of those bacteria (via NGS) as taught by Gosiewski et al, thereby allowing for comparison of the complete bacterial profiles of EVs from a “subject” sample and normal/control subjects.  It is again noted that the claims only actually require that “a risk of developing heart disease” be indicated by one of two particular possible outcomes of the claimed methods, which outcomes are conditional, and clearly not required by the language of the claims.
With further regard to dependent claims 2-3, the limitation of the elected species of myocardial infarction is addressed above.  Regarding claim 3, it is reiterated that Gho et al in view of Gosiewski et al suggest comparisons embraced by the claims, and that Gho et al teach the application of such comparisons to ACS diagnosis (which encompasses myocardial infarction diagnosis, as noted above); further, with regard to the further bacteria-types specified in claim 3 (which is not a proper dependent claim, as noted above), the claim encompasses any bacteria-derived EVs “derived from” any of the bacteria enumerated in the claim, such that at least one embodiment of the claim is suggested by the cited art (for example, claim 3 recites Firmicutes and Streptococcus).    Regarding dependent claim 24, the use of whole blood is addressed above (as this is the preferred sample type taught by both references).  
The reply of 06/29/2022 traverses the prior rejection of claims based upon the same combination of references on the following grounds.
The reply summarizes the rejection (Reply page 18) and some of the requirements for a rejection under 35 USC 103 (Reply page 19).  Applicant asserts that “Gho describes a potential causative factor of a disease, which would suggest a target for treatment, which is a separate matter from a diagnostic” (Reply page 19).  The reply urges that the bacteria-derived EVs of Gho may or may not be causative of disease, and that Gho “does not disclose the diagnosis of a disease using bacteria-derived” EVs (Reply page 20).  The reply then summarizes what is required to establish a “reasonable expectation of success” in the context of an “obvious-to-try” rationale (Reply page 20), and urges that the rejection of claims does not meet this standard, as “only EVs derived from Staphylococcus aureus” – which are not embraced by the claims -  “are experimentally supported” by Gho (Reply page 21).  The reply also notes the differences in primers employed by Gho as compared to the claims, and the fact that Gosiewski employ their primers (which are identical to those of the claims) in detection of bacteria, not EVs (Reply page 21).  Finally, the reply urges that the inventors “found the correlation between an increase or decrease in the level (content) of specific bacteria-derived extracellular vesicles (13 types) in a subject and heart disease with comprehensive consideration of the quantified value (mean) of a marker, a p-value, a ratio, the profiling at genus level, and the area under the curve (AUC)”, urging that “such correlation and a heart disease diagnosis model based on the correlation are neither disclosed nor suggested in Gho, Gosiewski, and/or Kumar”.
These arguments have been thoroughly considered but are not persuasive, in large part because the features upon which applicant’s arguments rely are not required by the pending claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims under consideration do not require “diagnosing”, and as noted in the rejection itself, only require an “indication” of disease risk when entire groupings of bacteria are either increased or decreased relative to a control.  In contrast, the active steps of the claims simply require extracting DNA from bacterial EVs, PCR amplification, and “comparing” of one type of bacterial EV.  While the examiner agrees that the Gho reference focuses on S. aureus (and that S. aureus is not recited in the claims), a reference may be relied upon “for all that it would have reasonably suggested” to one of ordinary skill in the art (see MPEP 2123); in the instant case, Gho clearly states that their teachings are not limited to S. aureus, and in fact embrace other bacteria that include members of the groupings of the claims (see, e.g., paragraphs 16-18).  Further, the rejection was not based on an “obvious to try” rationale, as the primary reference itself discloses that bacteria embraced by the claims may be used in a manner embraced by the claims (with the primary difference being the specific primer employed, as Gho exemplified their methods using S. aureus and primers targeted to that specific bacterium).  As far as the issue of a reasonable expectation of success, applicant’s arguments again rely on the claims requiring much more than they actual do; the pending claims only require performing PCR with respect to one member of the group of the claims, with no particular outcome (and not diagnosis of either risk or disease per se) being required by the claim language.  Thus, while applicant’s arguments might well be persuasive with respect to a claim that included all of the more particular limitations referenced in applicant’s traversal, those arguments are non-persuasive with regard to the claims that actual before the examiner for consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634